MONTEAGLE INFORMED INVESTOR GROWTH FUND PROSPECTUSES DATED November 9, 2009 AS SUPPLEMENTED February 2, 2010 The Principal Investment Strategy, Principal Risks and Performance portions of the Monteagle Informed Investor Growth Fund (the "Fund") prospectus [pages 1, 2 and 3 of the standalone prospectus and pages 6, 7 and 8 of the combined prospectus] have been supplemented to include: additional information on the Sub-adviser's sell strategy and use of exchange traded funds; and performance information for the Fund's first full calendar year. Principal Investment Strategy The Fund seeks to achieve its objective by investing in “growth stocks.” These are stocks that the Fund’s Sub-adviser believes demonstrate accelerating cash flows, profit margins and/or revenues. The Sub-adviser emphasizes companies where management and/or large outside investors (such as banks, insurance companies and mutual funds) are buyers or owners of the stock or where the company itself is repurchasing its own shares on the open market. Each of these types of investment professionals is considered an “Informed Investor.” Corporate management is far closer to the day-to-day activities of the companies they own or manage and are often in a much more informed position than the typical Wall Street “expert” to gauge the long-term effects that certain publicly disclosed information or developments may have on the future price of their company’s stock. The Informed Investor follows a long-term strategy that concentrates primarily on positive earnings developments within their own companies. The catalyst of the strategy is Informed Investor ownership; but, investment decision-making for the Fund is triggered by detailed research analysis of such factors as a candidate company’s financial stability and strength, internal valuation and pricing ratios, sector leadership and, most significantly, the sustainability of the earnings growth rate. Similar factors determine when a security is sold. For example, a stock may be sold if there are changes in trading activity by Informed Investors or changes in the company’s fundamentals, such as decelerating earnings or material changes in the debt-equity ratio of the company.In this regard, the Sub-adviser uses a strict sell discipline.The discipline has sell signals: sell-stops protect profits and minimize future losses; sell signal when stock's "Loss Limit" price safeguard is violated; and sell signal on any advancing indicators of a company's fundamental breakdown.A consequence of the Sub-adviser's strategy, under certain market conditions, is high turnover. The Fund invests primarily in common stocks of medium and large capitalization U.S. companies, but may invest in companies of any size. Although the Fund will not concentrate in any one industry, it is anticipated that the Fund’s portfolio will focus on a small, select group of industries (“growth industries”) which the Fund’s Sub-adviser believes offer superior growth opportunities based on overall economic trends.The Fund may also invest a portion of its assets in broad market index exchange traded funds (“ETFs”) including ETFs that are leveraged or inversely related to the market.The
